MORRISON, Presiding Judge
The offense is felony theft; the punishment, 4 years.
Our original opinion is withdrawn, and the following substituted in lieu thereof.
Patrolman White testified that on the day charged in the indictment he arrested one Mary Jo Griggs near Lufkin for a moving traffic violation, that there were four occupants of the automobile, Mary Jo, another woman, John Griggs, and appellant, all colored people.
Sheriff Jones testified that appellant and his co-indictee John Griggs came to his office together on the day charged in the indictment and tried to arrange for credit on a fine for Mary Jo Griggs, that he declined their suggestion and they called their attorney in Houston from his office.
Justice of the Peace Marberry testified that when Mary Jo first plead guilty she was unable to pay the fine but appellant and another colored man who was with Mary Jo returned later in the day and paid the fine.
Mrs. Griffin, a checker at the Walker grocery store in Luf-kin, testified that appellant and another colored man approached her cash register early in the morning of the day in question, purchased some cigarettes and left; that later in the morning they again came in the store together, selected a loaf of bread and some cigarettes, and as she totaled up the purchases, thereby causing the cash register to open, appellant suddenly asked for some shotgun shells which were located at the end of the counter on the bottom shelf; that she left the register to get the shells, and as the appellant and the other man were leaving the store together she noticed that the ten and twenty dollar bills were missing from her register. She stated that a subsequent check revealed that the register was $68.00 short.
*143Mrs. Walker testified that she observed appellant point toward the shotgun shells and that when Mrs. Griffin went for them appellant’s companion put his hand in her cash register and that they both immediately left the store.
Appellant did not testify in his own behalf, but called the county clerk who testified that the fine in a case against Mary Jo for driving while license was suspended was paid two days after the justice court fine was paid.
The case was submitted to the jury under the law of principals, and we find the evidence sufficient to support the conviction.
No brief has been filed.
No reversible error appearing, the judgment is affirmed.